Title: From James Madison to William Pinkney, 6 December 1811
From: Madison, James
To: Pinkney, William


Dear Sir
Washington Decr. 6. 1811
Mr. Rodney having retired from the Office of Attorney General of the U. S. I am desirous of obtaining for our Country, the services promised it by the talents & dispositions which you would carry into the vacancy. Unwilling however to present your name to the Senate without your permission, I must ask the favor of you to intimate by the Gentleman Charged with this, whether I may have the pleasure of taking that liberty. With a hope that it will be allowed me, I tender you assurances of great esteem & best regards
James Madison
